Citation Nr: 0619470	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-13 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinea 
versicolor. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

  
INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued to evaluate the veteran's service-
connected tinea versicolor as 10 percent disabling.  The 
veteran was afforded a travel Board hearing on March 18, 
2004.  This matter was last before the Board in August 2004, 
when it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran's tinea versicolor has been asymptomatic 
since approximately 1959 and is not manifested by constant 
exudation or itching, extensive lesions or marked 
disfigurement, ulceration, extensive exfoliation, or crusting 
and systemic or nervous manifestations or exceptional 
repugnance.

2.  The veteran's tinea versicolor does not affect any 
percentage of the veteran's skin and does not require any 
topical or systemic therapy.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess 10 percent for 
tinea versicolor have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act (VCAA) must be considered.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the veteran in June 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that VA must notify a claimant of 
which evidence the Secretary will attempt to obtain and which 
evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  In this case the June 2001 letter 
generally advised the appellant to submit any evidence that 
would substantiate his claim.  Pelegrini, 18 Vet. App. at 
121.  Also, the June 2001 letter informed the veteran of 
which portion of information should be provided by the 
claimant, and which portion VA would try to obtain on the 
claimant's behalf.  The RO informed the appellant that it 
would obtain records in the custody of a Federal agency and 
that it would make reasonable attempts in assisting the 
appellant to obtain other records.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence to establish an effective date 
for his claim for an increased rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the claim is 
denied hereinbelow no effective date will be assigned, and 
thus there is no possibility of any prejudice to the veteran.  

In regards to notification regarding the evidence necessary 
to substantiate the degree of disability, the Board notes 
that the veteran was provided with notice of the information 
and evidence needed to substantiate this claim in a March 
2003 Statement of the Case.  Thereafter, the claim was 
readjudicated in several subsequent Supplemental Statements 
of the Case.  Accordingly, the Board finds no prejudice will 
result to the veteran in proceeding with the disposition of 
these claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

VCAA requires VA to assist the claimant in obtaining evidence 
necessary to substantiate a claim, 38 C.F.R. § 3.159(c), 
which includes providing a medical opinion when such is 
necessary to make a decision on the claim.  In this case, the 
RO obtained the veteran's service medical records, VA medical 
records and all identified and obtainable private records.  
The veteran has not indicated the presence of any outstanding 
private medical records or requested VA's assistance in 
obtaining such records.  VA has provided the veteran with 
several medical examinations in furtherance of substantiating 
his claim.

As such, VA has fulfilled its duties to the appellant to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

There is no specific diagnostic code covering tinea 
versicolor.  Tinea versicolor is a fungus infection of the 
keratin component of the skin.  Nonetheless, Diagnostic code 
7820, provides that infections of the skin not listed 
elsewhere, including fungal diseases, should be rated under 
Diagnostic Code 7806.

While this appeal was pending, the criteria for rating under 
diagnostic code 7806 were revised effective as of August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) codified at 38 C.F.R. § 4.118 
(2005).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results. In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If, 
however, the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date 
of that change.  The VA can apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  A compensable rating of 10 
percent requires evidence of exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
The next higher evaluation of 30 percent requires evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  The highest rating allowable pursuant to this 
Code necessitates evidence of ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.

Ratings authorized by the revised version of Diagnostic Code 
7806 are 0 percent for a disorder that involves less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas affected and has required no more than topical 
therapy during the past 12-month period; 10 percent for a 
disorder that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas affected or has 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period; 30 percent for a disorder that involves 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected or has required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more but not constantly, during the 
past 12-month period; and 60 percent for a disorder that 
involves more than 40 percent of the entire body or more than 
40 percent of the exposed areas affected or has required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).

Factual Background

The veteran's service medical records contain several 
references to skin problems. In March 1955, treatment records 
noted an episode of tinea versicolor.  In May 1955, records 
noted a rash on the back.  In November 1955, records again 
noted a rash as probable tinea versicolor.  At a November 
1956 release to inactive duty examination, the examiner noted 
that the veteran's skin and lymphatic system were abnormal 
due to vitiligo on the back.  At an August 1958 examination, 
the veteran's skin system was noted as abnormal due to 
diffuse grossly patchy violaceous discoloration of the upper 
extremities, trunk, abdomen and back.  The examiner noted 
skin lesions developed while on active duty in Formosa in 
1953, and proposed the presence of pityriasis.

Pursuant to his claim, the veteran had a June 1959 VA 
examination, where he recited that the heat rash from Formosa 
was followed by genu versicolor about the trunk and 
extremities.  A physical assessment revealed extensive large 
areas almost completely covering the trunk and upper 
extremities.  There were discreet, small patches over the 
pubis, buttocks, and fairly large plaques behind both knees.  
On the external aspects of the forearms there were 
depigmented spots due to the filtering action of the tinea 
versicolor lesions against ultra-violet light.  
Characteristic patches presented foreign colored, slightly 
scaly, macular like plaques, usually colorless, and large 
various size plaques.  Also of record from that time are lay 
statements from relatives that the rash seemed to clear up 
only in the winter.

Treatment records from the White City VA Outpatient Clinic 
indicate that in May 2000, the veteran sought treatment for 
erythematous patches and excoriations with areas of crusting 
on both legs, and in July 2000, reports noted a recurrent 
fungal infection, a crumbling right toenail, and left leg 
with similar lesions.

Treatment records from Dr. Naversen of the Rogue Valley 
Medical Center indicate that in May 2000 the veteran was 
diagnosed as having infected stasis dermatitis with marked 
secondary infection, folliculitis erosion a secondary contact 
dermatitis with linear vesicles around his lip and mouth.  In 
July 2000, the veteran was diagnosed as having nummular 
dermatitis and asteatotic dermatitis lower legs with an id 
eruption, mild on hands and back.  In March 2001, Dr. 
Naversen instructed the veteran to use antifungal cream for 
tinea.

In June 2001, the veteran underwent a VA examination, where 
he reported that, during service, the rash had bumps with 
itching on his abdomen and arms. After service, the rash 
continued and spread to most of his body.  In the spring of 
2001, the veteran's rash on his back had itchy pink bumps 
lasting about three months, and extended to his palms with 
red, severely itchy bumps.  The examiner's impressions 
included nummular dermatitis and tinea cruris.  The examiner 
noted that, although tinea versicolor was not found on the 
exam, the veteran's description of his rash in service did 
not rule out a diagnosis of other than or in addition to 
tinea versicolor. Without the C-file, however, the examiner 
could not make that determination.

In April 2002, Dr. Naversen submitted a letter explaining 
that the veteran suffered from chronic tinea cruris, 
occasional episodes of tinea pedis, and years of dry patches 
on his legs and torso, among other things.  In May 2003, Dr. 
Naversen submitted another letter that asserted the veteran 
had chronic tinea cruris of the upper inner thighs, and tinea 
pedis of the feet with obvious onychomycosis. The letter also 
articulated that as an overweight diabetic, the veteran 
remained at risk for dermatitis, infections, and ulcerations.  
Dr. Naversen dated the veteran's skin lesions to his days in 
the service based solely on the history provided by the 
veteran.  
At a September 2003 VA examination, a physical assessment 
revealed erythema in both groins consistent with partially 
treated tinea cruris; scaling of the toes and webs of the 
feet and a thickening of the nails consistent with 
onychomycosis; and erythematous scaling, non-pitting, 
lichenfied redness of the anterolateral shins.  The examiner 
stated that, assuming the in-service diagnosis of tinea 
versicolor was correct, the disorder was considered currently 
resolved, with the caveat that it was a chronic, relapsing 
skin condition.

Pursuant to the Board's August 2004 remand, an examination 
was conducted in September 2004 to identify all of the 
veteran's current skin disabilities and determine which, if 
any, of the veteran's current skin disabilities are related 
to his in-service skin problems.  The assessment of the 
veteran's skin disabilities resulting from that exam was of 
stasis dermatitis of the lower legs, history of possible 
tinea corporis or intertriginous dermatitis (inactive that 
day) and an intermittent history of dermatitis.  The examiner 
noted that the veteran's skin disorders affected less than 2 
percent of his body surface and that the C-file had been 
ordered for review.  In a June 2005 addendum to the August 
2004 examination report, the examiner, having then reviewed 
the veteran's c-file, opined that there was no evidence that 
these disorders were incurred during service. 

Analysis

The evidence above clearly indicates that the veteran is very 
rarely, it at all, affected by tinea versicolor, but suffers 
from nummular dermatitis, tinea cruris, stasis dermatitis and 
other skin diseases.  Moreover, the competent medical 
evidence of record indicates that these disorders are not 
associated with his service-connected tinea versicolor.  
There is no medical evidence that the veteran has had an 
outbreak of tinea versicolor since 1959 or received any sort 
of medical treatment therefor.  Thus, the determination of 
the disability evaluation depends on whether the veteran's 
untreated and asymptomatic tinea versicolor approximates with 
the schedular criteria set forth above for a rating in excess 
of 10 percent.  

The evidence does not establish a disability rating in excess 
of 10 percent.  Though the evidence establishes that the 
veteran's tinea versicolor is a chronic recurring skin 
disease, there is no evidence showing constant exudation or 
itching, extensive lesions or marked disfigurement, 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations or exceptional repugnance due to 
tinea versicolor.  Likewise, there is no indication that 
tinea versicolor affects any percentage of the veteran's skin 
or that any topical or systemic therapy is required for the 
treatment of tinea versicolor.  Although the veteran 
testified at the aforementioned Board hearing to the effect 
that he believes that his current skin disorders are related 
to his tinea versicolor, it is noted that as a lay person he 
is not competent to give an opinion requiring medical 
knowledge, such as the etiology of a current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the circumstances do not warrant an extraschedular 
evaluation because there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization. 38 C.F.R. § 3.321(b)(1).  Accordingly, the 
evidence preponderates against the claim, the benefit-of-the-
doubt rule is inapplicable and the claim must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for tinea 
versicolor is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


